Citation Nr: 0709448	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse 
disorder secondary to PTSD.

3.  Entitlement to service connection for gastrointestinal 
disability, to include acid reflux and indigestion, secondary 
to PTSD.

4.  Entitlement to service connection for headaches secondary 
to PTSD.

5.  Entitlement to service connection for nonobstructive 
coronary artery disease secondary to service-connected 
diabetes mellitus.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran's case was remanded to the RO for additional 
development in January 2006.  The case is again before the 
Board for appellate review.

(The decision below includes an order reopening a previously 
denied claim of service connection for PTSD.  The underlying 
claim of service connection for PTSD, the claims of service 
connection for disability secondary to PTSD, and the claim of 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below.)


FINDINGS OF FACT

1.  Service connection for PTSD was denied in rating 
decisions dated in April 1998 and March 2000.  The veteran 
did not initiate a timely appeal after either decision.  

2.  The evidence received since the March 2000 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.

3.  The veteran's nonobstructive coronary artery disease has 
not been caused or made worse by service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.156(a), 3.304, 20.302, 
20.1103 (2006).

2.  The veteran does not have nonobstructive coronary artery 
disease that is proximately due to or the result of a 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.310 (2006); 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - PTSD

The veteran originally filed a claim of entitlement to 
service connection for PTSD in October 1997.  The claim was 
denied by way of an April 1998 rating decision.  Notice of 
the denial and appellate rights were provided at that time.  
The appellant failed to initiate an appeal.  The veteran 
subsequently filed another claim of entitlement to service 
connection for PTSD in June 1999.  The claim was denied by 
way of a March 2000 rating decision.  Notice of the denial 
and appellate rights were again provided.  The appellant 
failed to initiate an appeal.  The denial consequently became 
final.  See 38 C.F.R. § 20.1103 (2006).  As a result, a claim 
of service connection for PTSD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final adjudication, in this case, 
March 2000.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1998 rating 
decision consisted of the veteran's service medical records 
(SMRs), the veteran's service personnel records, and VA 
outpatient treatment reports dated from April 1997 to 
September 1997.  

The veteran contended that he had PTSD related to his service 
in Vietnam.  The veteran's SMRs and VA outpatient treatment 
reports were negative for complaints or treatment related to 
PTSD.  The veteran's service records did not reflect any 
evidence that he was engaged in combat and the veteran failed 
to provide details related to an in-service stressor.  The RO 
denied the claim because the veteran did not have a verified 
stressor or a diagnosis of PTSD.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in June 1999.  The 
new evidence received consisted of an October 1999 VA 
examination report and VA outpatient treatment reports dated 
from April 1997 to May 1999.  The RO denied the claim in 
March 2000 because, although the VA outpatient treatment 
reports reflected treatment for PTSD, the veteran failed to 
provide any evidence of an in-service stressor.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in September 2003.  

Evidence received since the March 2000 decision consists of a 
November 1999 statement from the veteran's treating therapist 
at VA, private treatment records from V. Bowen, M.D., dated 
in October 2003, VA outpatient treatment reports dated from 
December 1999 to March 2006, examination reports from VA 
examinations dated in October 2003 and March 2006, and 
statements from the veteran, several lay statements, and a 
buddy statement.  

Because the evidence received since March 2000 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The veteran's claim 
was previously denied because the veteran did not provide 
evidence of any in-service stressors.  Since the prior 
denial, the veteran has submitted a statement from an 
individual who allegedly served with the veteran in Vietnam 
and who was a witness to one of the veteran's claimed 
stressors.  Consequently, the Board concludes that this new 
information is so significant that it must be considered to 
fairly decide the claim.  This claim is reopened.  

Nonobstructive Coronary Artery Disease

The record in this case reflects that the veteran was granted 
service connection for diabetes mellitus in December 2003 
with a 20 percent disability rating effective from September 
11, 2003.  The veteran contends that he has nonobstructive 
coronary artery disease that was caused or made worse by his 
service-connected diabetes mellitus.  

Outpatient treatment reports from VA reveal that the veteran 
underwent a cardiac catheterization in October 2003 which 
revealed coronary artery disease.  An echocardiogram showed 
an ejection fraction of 50 to 55 percent.  

The veteran was afforded a VA examination in January 2004.  
The examiner noted that the veteran had been diagnosed with 
nonobstructive coronary artery disease in October 2003.  The 
examiner also noted that the veteran was diagnosed with 
diabetes mellitus nine months prior to the examination.  The 
veteran reported chest pain once a week and some dyspnea and 
occasional fatigue.  The examiner said the veteran was not a 
good candidate for an exercise treadmill test because the 
veteran said his left leg gets numb with walking.  The 
examiner estimated the veteran's metabolic equivalents (METs) 
to be about 7.  The examiner diagnosed the veteran with 
nonobstructive coronary artery disease.  He opined that the 
veteran's nonobstructive coronary artery disease was not as 
likely as not due to diabetes mellitus.  The examiner noted 
that the veteran's diabetes was diagnosed nine months prior 
and his coronary artery disease was diagnosed three months 
prior which the examiner said made it unlikely that the 
veteran's diabetes caused his coronary artery disease.  The 
rationale provided was that, while it is well known that 
diabetes can cause a host of medical problems subsequent to 
the diabetes, it usually takes some years before these 
problems present.  He said since the veteran's diabetes was 
of very recent and new onset, as was the finding of the 
veteran's nonobstructive coronary artery disease, it did not 
appear likely that the extremely short timeframe allowed the 
coronary artery disease to be caused by the diabetes 
mellitus.  

In March 2006 an addendum opinion was obtained from the same 
examiner who examined the veteran in January 2004.  The 
examiner reviewed the veteran's claims file and all 
associated medical records.  He said the veteran was 
diagnosed with diabetes between 2002 and 2003 and 
nonobstructive coronary artery disease in October 2003.  The 
examiner noted that the veteran's medical records indicate 
that the veteran has six risk factors for coronary artery 
disease.  The examiner noted that the veteran continues to 
smoke.  The examiner reviewed the veteran's laboratory 
studies and noted that the veteran's blood sugars were all 
under control as far back as 2002.  He noted that recently 
the veteran had some mildly elevated blood sugars but that 
his hemoglobin A1C was within the normal range, suggesting 
good control.  He noted that the veteran's coronary artery 
disease was repeatedly referred to as "stable coronary 
artery disease" in the medical records.  The examiner opined 
that the veteran's service-connected diabetes did not make 
worse the coronary artery disease.  He noted that because the 
veteran's laboratory studies remained essentially normal with 
good glycemic control it did not appear that the diabetes was 
making the veteran's coronary artery disease any worse.  He 
said there is no specific test available to specifically 
determine or quantify worsening of vessel disease 
specifically due to diabetes.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

The competent evidence of record establishes that the veteran 
currently suffers from nonobstructive coronary artery 
disease.  The January 2004 opinion of record indicates that 
the veteran's nonobstructive coronary artery disease was not 
as likely as not due to diabetes mellitus.  The rationale 
provided was that while it is well known that diabetes can 
cause a host of medical problems subsequent to the diabetes, 
it usually takes some years before these problems present.  
The examiner said that, because the veteran's diabetes was of 
very recent and new onset, as was the finding of the 
veteran's nonobstructive coronary artery disease, it did not 
appear likely that the extremely short timeframe allowed the 
coronary artery disease to be caused by the diabetes 
mellitus.  The March 2006 opinion of record indicates that 
the veteran's service-connected diabetes did not make worse 
the coronary artery disease.  The examiner noted that, 
because the veteran's laboratory studies remained essentially 
normal with good glycemic control it did not appear that the 
diabetes was making the veteran's coronary artery disease any 
worse.  These opinions are uncontradicted in the record.  
This evidence therefore supports the conclusion that it is 
unlikely that diabetes mellitus either caused or made worse 
the veteran's nonobstructive coronary artery disease.  
Accordingly, an award of service connection on a secondary 
basis is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for nonobstructive coronary 
artery disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2006.  He was 
informed of the elements to satisfy in order to establish 
secondary service connection.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  Additionally, the veteran 
was told of the criteria used to award disability ratings and 
the criteria for assigning an effective date by way of a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310, which the Board has 
applied, and is consequently less favorable to claimants.  
Therefore, the Board finds that failure to notify the veteran 
of the amendment does not require remand.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a VA examination and a VA 
medical opinion was obtained.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contention that secondary service connection should be 
granted.  The Board is not aware of any outstanding evidence.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.

Entitlement to service connection for nonobstructive coronary 
artery disease secondary to service-connected diabetes 
mellitus is denied.


REMAND

In view of the determination that the veteran's claim of 
service connection for PTSD is reopened, the Board finds that 
additional development is necessary before a decision on the 
merits of the claim can be reached.  Additionally, further 
evidentiary development is necessary before a decision on the 
merits of the veteran's claims for secondary service 
connection for alcohol abuse disorder, gastrointestinal 
disability, and headaches and the claim for TDIU can be 
reached.  

The Board notes that a January 2005 buddy statement from one 
of the veteran's fellow soldiers from Vietnam was included in 
the claims file when the veteran's case was returned to the 
Board after the January 2006 Board remand.  The statement was 
received after a July 2004 statement of the case was issued 
but the RO not yet considered the buddy statement, or 
attempted to verify the claimed incident.  

The buddy statement indicates that the veteran and his buddy 
served together in Vietnam in Tonsonut in the Quarter Master 
Unit and that they were shooting weapons along the Saigon 
River and there was a pipeline explosion, which pipeline the 
veteran had earlier described as being one on which he had to 
make repairs in dangerous circumstances.  The veteran's 
service personnel records reflect that he served in Vietnam 
from January 1970 to January 1971.  An entry dated in January 
1970 reveals that the veteran served with the 13th Quarter 
Master Platoon.  

The veteran alleged several stressors in a September 2003 
statement.  After the veteran's case was remanded in January 
2006 the RO sent the veteran a letter and requested that he 
provide more information regarding his claimed stressors.  It 
does not appear that the veteran responded to the letter.  
However, as noted above, the RO did not attempt to verify the 
alleged incident involving the pipeline.  The RO should 
contact all agencies that might assist in the investigation 
of the veteran's claimed stressors.  Any information obtained 
should be associated with the claims file.  

As for the secondary service connection claims, the Board 
notes that the veteran alleges that alcohol abuse disorder, 
gastrointestinal disability, and headaches are related to 
PTSD.  If service connection for PTSD is granted, the veteran 
should be afforded a VA examination to determine whether any 
gastrointestinal disability or headaches are related to PTSD.  
(The issue of entitlement to alcohol abuse disorder as 
secondary to PTSD was addressed at the time of an October 
2003 VA examination.)  

Regarding the issue of TDIU, the veteran should be afforded a 
VA examination to determine whether the veteran's service-
connected disabilities preclude gainful employment.

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be 
asked to provide detail regarding 
each stressful experience that he 
believes led to his having PTSD, 
including the date and location of 
the pipeline explosion mentioned by 
his comrade in the January 2005 
statement.  An attempt to verify the 
occurrence of the veteran's claimed 
in-service stressors should be made.  
Even if the veteran does not respond 
to a request for information, 
attempt to verify the pipeline 
incident described by the veteran 
and his buddy.  If the veteran 
cannot be placed at the location of 
such an event, determine whether his 
unit was there at a time when he was 
stationed in Vietnam.  All agencies 
that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

2.  Thereafter, if service 
connection for PTSD is granted, the 
veteran should be afforded a VA 
examination to determine whether any 
gastrointestinal disability or 
headaches have been caused by or 
made worse by his service-connected 
PTSD.  

3.  After consideration of the 
service connection claims, an 
examination should be scheduled that 
addresses the collective effect of 
all service-connected disabilities.  
The examiner should be asked to 
provide an opinion as to whether the 
veteran's service-connected 
disabilities collectively render him 
unable to secure or follow 
substantially gainful employment.  
(The veteran is currently service 
connected for diabetes mellitus, 
tinea cruris, and tinnitus, but, as 
noted above, has claims pending for 
PTSD, alcohol abuse disorder, 
gastrointestinal disability, and 
headaches.)  The opinion should take 
into account the veteran's 
employment history, and his 
educational and vocational 
attainment.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report(s) to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


